DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending in the instant application. Claims 1-16 and 18-21 are rejected. Claim 17 is allowed. 
Information Disclosure Statement
	The information disclosure statement filed on March 5, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103393596 A.
CN 103393596 A discloses a suspension of metronidazole, comprising the following components in parts by weight: 100 parts of water, 0.5-10 parts of metronidazole, 10-60 parts of suspending agent Magnesium aluminum silicate and/or sucrose, and 0.5-10 parts of sodium wolfberry (see claim 1). It is also disclosed that the suspensions can comprise flavoring agents (see claim 5 and [0013]), ethanol (see claim 4) and that metronidazole is mainly used for the prevention and treatment of infections caused by anaerobic bacteria (see [0002]). Therefore, an oral pharmaceutical composition and a method of treating an infection in a patient wherein the infection is a bacterial infection caused by an anaerobic bacterium are anticipated by the reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 9, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103393596 A.
CN 103393596 A discloses a suspension of metronidazole, comprising the following components in parts by weight: 100 parts of water, 0.5-10 parts of metronidazole, 10-60 parts of suspending agent Magnesium aluminum silicate and/or sucrose, and 0.5-10 parts of sodium wolfberry (see claim 1). It is also disclosed that the suspensions can comprise flavoring agents (see claim 5 and [0013]), ethanol (see claim 4) and that metronidazole is mainly used for the prevention and treatment of infections caused by anaerobic bacteria (see [0002]). 
It is not disclosed in the reference that the metronidazole is present at a concentration of about 250 mg per 5 ml of the oral pharmaceutical composition; that the magnesium aluminum silicate is magnesium aluminum silicate Type 1C; that an artificial sweetener is used in the composition; that the flavoring agent used is a natural fruit flavor, peppermint or at least one flavoring agent comprising cherry, strawberry, raspberry, peppermint, or mixtures thereof; or that the patient can be a geriatric patient or a pediatric patient. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at an oral pharmaceutical composition and method of treating an infection in a patient of the instant claims with a reasonable expectation of success. The motivation would have been to find additional or optimal pharmaceutical compositions which could be used for the quoted purpose. Thus, a prima facie case of obviousness has been established. 
Allowable Subject Matter
Claim 17 is allowed. No prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626